Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 1/25/22 has been entered. Claims 2-7, 10-16 and 18-23 have been cancelled. Claims 1, 8, 9 and 17 have been amended. Claims 24-34 are new. Claims 1, 8-9, 17 and 24-34 are pending and are under examination.


Claim Objections Withdrawn
The objection to claims 1 and 10 is withdrawn in view of the amendments to the claim.
The rejection of claims 1-6, 8-13, 15, and 17-23  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of the cancellation of the claims.
The rejection of claims 1, 2-6, 8-13, 15 and 17-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims.
The rejection of claims 2-6, 11-12, 15 and 17-23 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the amendment to the claims.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-9, 17 and 24-34  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
The claims are missing the recitation of additional phenotype of GMS517 and the phenotype of plasmid pYA3681. The recitation of “GMS517(pYA3681)” does not supplement the omission of the critical elements of GMS517(pYA3681). 
  	The specification discloses that GMS517 is made from Salmonella strain GMS515 and GMS515 (see paragraph 29) and GMS515 is made from Salmonella wild-type strain χ3761. The specification disclose that pYA3681 is a lysis vector. See paragraph 34.
	Thus, the claims are missing the description of the full phenotype of GMS517(pYA3681) which has the phenotype of a parental strain and also the phenotype of pYA3681.
	Applicants are reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns  988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In Applicants declaration filed 1/25/22, it is stated that χ3761 is described in wild type UK-1 (                
                    χ
                
            3761) as described in Kong, W. et al., Proc Natl Acad Sci USA 105(27):9361-6 (2008); Kong, W. et al., Proc Natl Acad Sci USA 109(47): 19414-9 (2012); US20170306338A1 and that Salmonella strains harboring ΔasdA and a lysis vector expressing murA in the presence of arabinose were known in the art and publicly available (e.g. χ8937(pYA3681) or χ8854(pYA3681)) e.g. Kong et al., 2008 and Kong et al., 2012. See paragraph 4 and 10 of the declaration.
	Applicant is advised of incorporation by reference (MPEP 2163.07(b))  and the incorporation by reference rule 37 CFR 1.57 with respect to essential material that is necessary to describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 USC 112(b). See especially 37 CFR 1.57 (d).
Status of the Claims
Claims 1, 8-9, 17 and 24-34 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645